UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7232


CALVIN WILSON, JR.,

                  Petitioner – Appellant,

             v.

LEWIS SMITH,

                  Respondent – Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:08-cv-00267-GCM)


Submitted:    January 30, 2009              Decided:   March 3, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Calvin Wilson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Calvin      Wilson,       Jr.,    seeks      to    appeal      the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2000)

petition.     The order is not appealable unless a circuit justice

or   judge   issues      a    certificate         of   appealability.             28    U.S.C.

§ 2253(c)(1) (2000).            A certificate of appealability will not

issue   absent      “a       substantial       showing         of    the    denial       of    a

constitutional        right.”          28    U.S.C.      § 2253(c)(2)         (2000).          A

prisoner     satisfies          this        standard      by        demonstrating           that

reasonable     jurists        would     find      that    any        assessment        of     the

constitutional      claims      by     the    district     court       is   debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We have

independently reviewed the record and conclude that Wilson has

not made the requisite showing.                   Accordingly, we deny his motion

for a certificate of appealability and dismiss the appeal.                                    We

dispense     with     oral      argument       because         the    facts    and          legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED



                                              2